DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 5/24/2022. The amendments filed on 5/24/2022 are entered.
The previous rejections of claims 1-2 and 6-9 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (U.S. Pub. No. 20080209650) hereinafter Brewer, in view of Prendergast et al. (U.S. Pub. No. 20150047134) hereinafter Prendergast, in view of Varila (U.S. Pub. No. 20150033488) hereinafter Varila, in view of Serval et al. (U.S. Pub. No. 20160143718) hereinafter Serval, in further view of Malinouskas et al. (U.S. Pub. No. 20110121049) hereinafter Malinouskas.   
	Regarding claim 1, primary reference Brewer teaches:
An ultrasound-assisted wound cleanser in the form of a handheld appliance with a base and a replaceable cleansing attachment attached to the base (abstract, note that in paragraphs [0026] and [0027] the references teaches the use of the device to stimulate and massage tissue, including plaque and biofilm removal through the use of both vibrating bristles and ultrasonic transmission through a fluid medium; examiner notes that this intended use overlaps with the intended use of wound cleansing which is a common use of ultrasonic devices in the art; [0069] and figure 1, the handle 15 is considered to be the base with the head assembly 80 as shown in figure 4 and figure 7 as the replaceable cleansing attachment; [0070], lines 1-17; figure 1, toothbrush head 20, includes a brush head portion 21 which contain bristle tips that cleanse tissue surfaces by means of direct bristle contact; see [0142]), 
an integrated vibration motor (paragraph [0069], lines 10-17; figure 1 motor 16), 
an integrated ultrasound generator (paragraph [0069], lines 17-21; figure 1, ultrasonic module drive circuit 14 for producing acoustic energy at ultrasonic frequencies), 
an integrated energy source for the vibration motor and for the ultrasound generator (paragraph [0069], lines 7-9; figure 1, rechargeable battery 12), and 
wherein the replaceable cleansing attachment which can be driven by the vibration motor for the purpose of abrasive removal of wound coatings ([0067], “The devices and features of the present invention are not limited, however, to oral hygiene applications or toothbrushes. It will be appreciated that the features described herein may be used in various types of personal hygiene and other types of medical devices” and “a skin treatment implement”; [0070], lines 1-17; figure 1, toothbrush head 20, includes a brush head portion 21 which contain bristle tips that cleanse tissue surfaces by means of direct bristle contact, [0027], lines 13-14), 
wherein the replaceable cleansing attachment has an acoustic transducer which is designed to convert the electric oscillations generated by the ultrasound generator into sound waves (paragraph [0070], lines 1-17; figure 1, ultrasound transducer 22), 
a device for transmitting the ultrasound waves (paragraph [0070], lines 1-17; figure 1, acoustic waveguide 24 on the toothbrush head 20), and 
wherein the bristles of the replaceable cleansing attachment (paragraph [0071], lines 1-3; figure 1, bristle tufts 26 on toothbrush head 20), 
wherein the handheld appliance includes a cleansing attachment identification device adapted to ensure the replaceable cleansing attachment is used only for a predetermined number of uses ([0067]; [0195], teaches to a device head identifier including an electronic identifier detectable upon mounting of the device head in the handle to distinguish multiple device heads with the handle; [0201], “This system may also be used in conjunction with a brush head replacement feature, to detect and identify replacement brush heads and thereby trigger a reset operation”; [0211], “Within yet further embodiments, the controller may be programmed to count the number of device operating cycles or accumulate the total device operating time. The number of operating cycles for a particular device head may be displayed in a user interface. The controller may also be programmed to count the number of operating cycles and to monitor the functionality of the device head simultaneously. Following a predetermined number of uses (typically 2 uses per day for 6 months or 180 uses), or a predetermined accumulated operating time, for example, a brushhead replacement signal may be activated to prompt the user to replace the brushhead. In another embodiment, the microprocessor may be set to monitor the electrical current flowing through a current sense element located in the handle to detect unacceptable device head operation, as described above”)
Primary reference Brewer fails to teach:
The replaceable cleansing attachment is used only once 
However, the analogous art of Prendergast of an electric tooth brush with a head with a plurality of bristles (abstract) teaches:
The replaceable cleansing attachment is used only once ([0027], “One or more of the components described above can be disposable for single-time or multiple-time use. For example, in one implementation of the invention, the head 12 and the handle 20 can be removably coupled together, having relative connecting portions, so that the head 12 can be detached from the handle 20 and disposed of after use and a new, clean head 12 can be connected to the handle 20 during the next use. In some implementations, the head 12 and the post 27 can be one integral piece (that is, the post 27 can be part of the head 12) and the post 27 can be removably coupled to the handle 20 to allow detachment and replacement of the head 12 after one or more uses”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrating bristle ultrasound transducer device as taught by Brewer to incorporate the setting of the predetermined number of uses for the replaceable cleansing attachment of the device to a disposable single use as taught by Prendergast because oral hygiene to intubated or ICU patients is a technical challenge, but doing so is vital for both patients' oral health and overall systemic health and disease prevention. Oral care in an ICU environment is difficult to perform due to physical barriers, such as endotracheal tubes, oral gastric tubes, and bite blocks, that hamper access to the oral cavity ([0004]). Therefore, using a mobile electric toothbrush would be desirable as it provides a toothbrush that minimizes the manual dexterity necessary to clean the teeth and oral cavity of an intubated, hospitalized, or other patient or person in residential care facilities ([0007]). Using the toothbrush within the ICU with disposable single use electric heads thus provide the cleaning capabilities of an electric toothbrush with the ease of use and sterile cleanliness of a disposable product switched out between patients or uses ([0027]).
Primary reference Brewer further fails to teach:
Wherein the bristles are arranged in such a way that a propagation of aerosols is suppressed. 
However, the analogous art of Varila of a toothbrush head comprising a first and second portion of bristles arranged radially (abstract) teaches:
Wherein the bristles are arranged in such a way that a propagation of aerosols is suppressed. (figure 1; figure 2; figure 4; figure 7; figure 8; figure 11; figure 12b; [0055], first portion of bristles 7 is considered to be a bristle ring and this structure would provide the function of suppression of aerosols. The second portion of bristles 8 is considered additional bristles for the abrasive removal. The first portion of bristles 7 are arranged with an outward leaning angle; [0057]; [0060]; [0063]; [0064]; [0069]; [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer and Prendergast to incorporate the bristles constructed to limit the propagation of aerosols as taught by Varila because it enables more efficient cleaning and provides better contact with the tissue surfaces for cleaning ([0026]; [0028]). 
Primary reference Brewer further fails to teach:
wherein the cleansing attachment identification device comprises a chip in the replaceable cleansing attachment, and a control board and a memory in the base, wherein after a single use of the replaceable cleansing attachment, the chip is adapted to store a first use of the replaceable cleansing attachment thereon, 
However, the analogous art of Serval of a toothbrush monitoring system that provides feedback and improvement in quality of use (abstract) teaches:
wherein the cleansing attachment identification device comprises a chip in the replaceable cleansing attachment, and a control board and a memory in the base, wherein after a use of the replaceable cleansing attachment, the chip is adapted to store a use of the replaceable cleansing attachment thereon ([0007], “The electronic toothbrush may include (a) signal processing circuitry, (b) memory” these are considered to be the control board and memory in the base; [0050], memory 14 and controller 13 of the toothbrush 1 are considered to be the control board and the base; [0056]; [0060]; [0062], processing circuitry including chip based; [0064]; [0066], “and a head 42 that may be removably connectable to the handle 40. The handle 40 may contain a motor that is mechanically connected to the head 42 and when activated vibrates or moves the head 42 in manner that brushes a user's teeth when placed inside the mouth. The handle 40 includes a head interface 46 that removably attaches various heads 42 to the handle 40. The head interface 40 contains leads 48 for both data and power transfer to various heads 42. For example, certain heads 42 may include sensors that require power and data transfer, and therefore power can be routed from the handle's 40 power source to the head 42 through leads 48 that form a connection with the head 42 at the head interface 46. The may be various numbers of leads 48 that form the connection on the head interface 46, for instance there may be two leads 48 for power, and two leads 48 for data, three leads 48 for power, three leads 48 for data, and other various numbers of leads” the data transfer to the head 42 including sensors are considered to teach to the claimed chip in the replaceable cleansing attachment as the head 42 includes the brush element; [0067] although the majority of the processing circuitry may be in the handle 40, this paragraph is considered to teach to at least a portion of the relevant processing circuitry elements contained in the head 42; [0069]-[0071], teach to possible sensors disposed in the head 42; [0074]-[0075] teach to the acquisition of brushing data from the device and the various sensors of the toothbrush; [0077], describes the amount of use detected through the motion sensors 11 which are considered to be a “chip” as claimed that determines and in conjunction with the memory stores a use of the device; see also [0078]-[0081] which further discuss the motion data utilized for use analysis; [0084], “Additionally, the total number of uses for a replaceable toothbrush 1 head 42 may be detected and stored in the memory 13 of the toothbrush 1 or associated with the server 4, to monitor the useful life of a single toothbrush 1 head 42. Thus, the system 100 could provide a notification to the user, for example on their mobile device 30 or through the webpage interface to the sever 4, once a particular toothbrush 1 head 42 has been used a certain number or duration of time” and “each head 42 may incorporate a unique identity module 62 that stores an identifier for that specific head 42” with the other teachings of sensors and processing features, the teachings of paragraph [0084] provide the use monitoring and the storage of how many uses have occurred. Furthermore the device includes a notification to the user that the device has surpassed the intended use amount. The “unique identity module 62” further forms the chip that is adapted to store use information of the specific head 42 attached to the device), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer, Prendergast, and Varila to incorporate the chip in the replaceable cleansing attachment and processing components in the base and a storage of the use of the cleansing attachment as taught by Serval because a device with multiple cleansing attachment heads in use may not be consistently removed and replaced between uses. By storing use information specific to the actual cleansing attachment head, precise verification of previous use can occur and prevent contamination or use of a non-sterile attachment ([0076]-[0077]; [0084]). 
Primary reference Brewer further fails to teach:
and wherein the control board is configured to communicate with the chip, execute software code stored on the memory, and prevent a second use of the replaceable cleansing attachment when the chip has the first use of the replaceable cleansing attachment stored thereon
However, the analogous art of Malinouskas of a surgical system and method for use with operation of a surgical instrument (abstract) teaches:
and wherein the control board is configured to communicate with the chip, execute software code stored on the memory, and prevent an additional use of the replaceable cleansing attachment when the chip has the maximum use of the replaceable attachment stored thereon ([0104] and [0106]-[0109], based on the surgical data processing with the surgical attachment such as the serial number, the operation of the surgical instrument is disallowed and operation of the surgical instrument is thus prevented. In combination with the teachings of Brewer, Prendergast, Varila, and Serval, this would utilize the attachment chip, base memory and base control board processing to prevent an additional use of the device after the single use as taught by Prendergast).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer, Prendergast, Varila, and Serval to incorporate the prevention of further use of the attachment once the maximum use has been reached as taught by Malinouskas because prevention of use will ensure that use of the device will only occur after a clean replacement head is attached with the device which reduces the possibility of contaminating a patient with a device used with a different patient ([0104]; and [0106]-[0109]). This improves patient outcomes and increases the factor of safety for sterility and hygiene when using the device and replaceable attachment head. 
Regarding claim 2, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 1. Primary reference Brewer further teaches:
	characterized in that the bristles and/or lamellas are designed in such a way that they protrude past the other structural parts of the replaceable cleansing attachment during the wound cleansing (paragraph [0071], lines 1-9, the bristles are disposed around the acoustic waveguide 24; see in figure 1 how the bristles generally extend and protrude past the structural element of the acoustic waveguide 24).
Regarding claim 6, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 1. Primary reference Brewer further teaches:
characterized in that the vibration motor operates with an adjustable frequency of 100 to 5000 Hz (paragraph [0073], lines 1-21, the sonic drive frequency of the sonic drive motor is “less than 200 Hz, between about 190 Hz and 198 Hz” which is within the claimed range; paragraph [0219], lines 1-10, the sonic motor frequency can be adjusted; paragraph [0229], brushing power can be adjusted by continuously adjusting the sonic drive power level).
Regarding claim 7, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 1. Primary reference Brewer further teaches:
characterized in that the ultrasound generator generates a frequency of 20 kHz to 2 MHz (paragraph [0074], lines 1-4; paragraph [0090], lines 1-11; paragraph [0098], lines 1-24; the frequencies between 300 and 250 kHz is within the claimed range of the ultrasound generator).
Regarding claim 8, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 1. Primary reference Brewer further teaches:
characterized in that the frequency generated by the ultrasound generator is adjustable (paragraph [0219], lines 1-10, the sonic motor frequency can be adjusted; paragraph [0229], brushing power can be adjusted by continuously adjusting the sonic drive power level).
Regarding claim 9, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 1. Primary reference Brewer further teaches:
characterized in that the energy source is an accumulator which can preferably be charged via an inductive charger (paragraph [0069], lines 7-9; figure 1, rechargeable battery 12 is considered to be equivalent to an accumulator with inductive charging capabilities).
Regarding claim 10, primary reference Brewer teaches:
A method for cleansing wounds (abstract, note that in paragraphs [0026] and [0027] the references teaches the use of the device to stimulate and massage tissue, including plaque and biofilm removal through the use of both vibrating bristles and ultrasonic transmission through a fluid medium; examiner notes that this intended use overlaps with the intended use of wound cleansing which is a common use of ultrasonic devices in the art; [0067], “The devices and features of the present invention are not limited, however, to oral hygiene applications or toothbrushes. It will be appreciated that the features described herein may be used in various types of personal hygiene and other types of medical devices” and “a skin treatment implement”; [0069] and figure 1, the handle 15 is considered to be the base with the head assembly 80 as shown in figure 4 and figure 7 as the replaceable cleansing attachment; [0070], lines 1-17; figure 1, toothbrush head 20, includes a brush head portion 21 which contain bristle tips that cleanse tissue surfaces by means of direct bristle contact; see [0142]), 
in which method a replaceable cleansing attachment with bristles for the abrasive removal of abrasively removing wound coatings is moved via a vibration motor ([0067], “The devices and features of the present invention are not limited, however, to oral hygiene applications or toothbrushes. It will be appreciated that the features described herein may be used in various types of personal hygiene and other types of medical devices” and “a skin treatment implement”; paragraph [0069], lines 10-17; figure 1 motor 16; paragraph [0070], lines 1-17; figure 1, toothbrush head 20, includes a brush head portion 21 which contain bristle tips that cleanse tissue surfaces by means of direct bristle contact, paragraph [0027], lines 13-14; paragraph [0071], lines 1-3; figure 1, bristle tufts 26 on toothbrush head 20), 
the replaceable cleansing attachment is oscillated via an ultrasound generator (paragraph [0069], lines 17-21; figure 1, ultrasonic module drive circuit 14 for producing acoustic energy at ultrasonic frequencies; paragraph [0070], lines 1-17; figure 1, ultrasound transducer 22, acoustic waveguide 24 on the toothbrush head 20), and 
the oscillations for assisting in the detachment of wound coatings are transmitted into the wound via a transmission medium (paragraph [0026], lines 1-19; paragraph [0027], lines 1-18; the oscillation of the device head generates bubbles within the fluid surrounding the waveguide that when exposed to ultrasonic energy provides improved plaque and biofilm removal; [0067], “The devices and features of the present invention are not limited, however, to oral hygiene applications or toothbrushes. It will be appreciated that the features described herein may be used in various types of personal hygiene and other types of medical devices” and “a skin treatment implement”; paragraph [0135], lines 14-19)
which method comprises the step of storing a use of the replaceable cleansing attachment in a cleansing attachment identification device adapted to ensure the replaceable cleansing attachment is used only for a predetermined number of uses ([0067]; [0195], teaches to a device head identifier including an electronic identifier detectable upon mounting of the device head in the handle to distinguish multiple device heads with the handle; [0201], “This system may also be used in conjunction with a brush head replacement feature, to detect and identify replacement brush heads and thereby trigger a reset operation”; [0211], “Within yet further embodiments, the controller may be programmed to count the number of device operating cycles or accumulate the total device operating time. The number of operating cycles for a particular device head may be displayed in a user interface. The controller may also be programmed to count the number of operating cycles and to monitor the functionality of the device head simultaneously. Following a predetermined number of uses (typically 2 uses per day for 6 months or 180 uses), or a predetermined accumulated operating time, for example, a brushhead replacement signal may be activated to prompt the user to replace the brushhead. In another embodiment, the microprocessor may be set to monitor the electrical current flowing through a current sense element located in the handle to detect unacceptable device head operation, as described above”)
Primary reference Brewer fails to teach:
The replaceable cleansing attachment is used only once 
However, the analogous art of Prendergast of an electric tooth brush with a head with a plurality of bristles (abstract) teaches:
The replaceable cleansing attachment is used only once ([0027], “One or more of the components described above can be disposable for single-time or multiple-time use. For example, in one implementation of the invention, the head 12 and the handle 20 can be removably coupled together, having relative connecting portions, so that the head 12 can be detached from the handle 20 and disposed of after use and a new, clean head 12 can be connected to the handle 20 during the next use. In some implementations, the head 12 and the post 27 can be one integral piece (that is, the post 27 can be part of the head 12) and the post 27 can be removably coupled to the handle 20 to allow detachment and replacement of the head 12 after one or more uses”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrating bristle ultrasound transducer device as taught by Brewer to incorporate the setting of the predetermined number of uses for the replaceable cleansing attachment of the device to a disposable single use as taught by Prendergast because oral hygiene to intubated or ICU patients is a technical challenge, but doing so is vital for both patients' oral health and overall systemic health and disease prevention. Oral care in an ICU environment is difficult to perform due to physical barriers, such as endotracheal tubes, oral gastric tubes, and bite blocks, that hamper access to the oral cavity ([0004]). Therefore, using a mobile electric toothbrush would be desirable as it provides a toothbrush that minimizes the manual dexterity necessary to clean the teeth and oral cavity of an intubated, hospitalized, or other patient or person in residential care facilities ([0007]). Using the toothbrush within the ICU with disposable single use electric heads thus provide the cleaning capabilities of an electric toothbrush with the ease of use and sterile cleanliness of a disposable product switched out between patients or uses ([0027]).
Primary reference Brewer further fails to teach:
Bristles arranged in such a way that a propagation of aerosols is suppressed
However, the analogous art of Varila of a toothbrush head comprising a first and second portion of bristles arranged radially (abstract) teaches:
Bristles arranged in such a way that a propagation of aerosols is suppressed
 (figure 1; figure 2; figure 4; figure 7; figure 8; figure 11; figure 12b; [0055], first portion of bristles 7 is considered to be a bristle ring and this structure would provide the function of suppression of aerosols. The first portion of bristles 7 are arranged with an outward leaning angle; [0057]; [0060]; [0063]; [0064]; [0069]; [0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer and Prendergast to incorporate the bristles constructed to limit the propagation of aerosols as taught by Varila because it enables more efficient cleaning and provides better contact with the tissue surfaces for cleaning ([0026]; [0028]). 
Primary reference Brewer further fails to teach:
wherein storing a use in the cleansing attachment identification device comprises storing a first use of the replaceable cleansing attachment on a chip in the replaceable cleansing attachment, and the method further comprising: 
a control board on the base (a) communicating with the chip on the replaceable cleansing attachment, (b) executing software code stored on a memory on the base, and 
However, the analogous art of Serval of a toothbrush monitoring system that provides feedback and improvement in quality of use (abstract) teaches:
wherein storing a use in the cleansing attachment identification device comprises storing a use of the replaceable cleansing attachment on a chip in the replaceable cleansing attachment ([0007], “The electronic toothbrush may include (a) signal processing circuitry, (b) memory” these are considered to be the control board and memory in the base; [0050], memory 14 and controller 13 of the toothbrush 1 are considered to be the control board and the base; [0056]; [0060]; [0062], processing circuitry including chip based; [0064]; [0066], “and a head 42 that may be removably connectable to the handle 40. The handle 40 may contain a motor that is mechanically connected to the head 42 and when activated vibrates or moves the head 42 in manner that brushes a user's teeth when placed inside the mouth. The handle 40 includes a head interface 46 that removably attaches various heads 42 to the handle 40. The head interface 40 contains leads 48 for both data and power transfer to various heads 42. For example, certain heads 42 may include sensors that require power and data transfer, and therefore power can be routed from the handle's 40 power source to the head 42 through leads 48 that form a connection with the head 42 at the head interface 46. The may be various numbers of leads 48 that form the connection on the head interface 46, for instance there may be two leads 48 for power, and two leads 48 for data, three leads 48 for power, three leads 48 for data, and other various numbers of leads” the data transfer to the head 42 including sensors are considered to teach to the claimed chip in the replaceable cleansing attachment as the head 42 includes the brush element; [0067] although the majority of the processing circuitry may be in the handle 40, this paragraph is considered to teach to at least a portion of the relevant processing circuitry elements contained in the head 42; [0069]-[0071], teach to possible sensors disposed in the head 42; [0074]-[0075] teach to the acquisition of brushing data from the device and the various sensors of the toothbrush; [0077], describes the amount of use detected through the motion sensors 11 which are considered to be a “chip” as claimed that determines and in conjunction with the memory stores a use of the device; see also [0078]-[0081] which further discuss the motion data utilized for use analysis; [0084], “Additionally, the total number of uses for a replaceable toothbrush 1 head 42 may be detected and stored in the memory 13 of the toothbrush 1 or associated with the server 4, to monitor the useful life of a single toothbrush 1 head 42. Thus, the system 100 could provide a notification to the user, for example on their mobile device 30 or through the webpage interface to the sever 4, once a particular toothbrush 1 head 42 has been used a certain number or duration of time” and “each head 42 may incorporate a unique identity module 62 that stores an identifier for that specific head 42” with the other teachings of sensors and processing features, the teachings of paragraph [0084] provide the use monitoring and the storage of how many uses have occurred. Furthermore the device includes a notification to the user that the device has surpassed the intended use amount. The “unique identity module 62” further forms the chip that is adapted to store use information of the specific head 42 attached to the device), and the method further comprising: 
a control board on the base (a) communicating with the chip on the replaceable cleansing attachment, (b) executing software code stored on a memory on the base ([0007], “The electronic toothbrush may include (a) signal processing circuitry, (b) memory” these are considered to be the control board and memory in the base; [0050], memory 14 and controller 13 of the toothbrush 1 are considered to be the control board and the base; [0056]; [0060]; [0062], processing circuitry including chip based; [0064]; [0066], “and a head 42 that may be removably connectable to the handle 40. The handle 40 may contain a motor that is mechanically connected to the head 42 and when activated vibrates or moves the head 42 in manner that brushes a user's teeth when placed inside the mouth. The handle 40 includes a head interface 46 that removably attaches various heads 42 to the handle 40. The head interface 40 contains leads 48 for both data and power transfer to various heads 42. For example, certain heads 42 may include sensors that require power and data transfer, and therefore power can be routed from the handle's 40 power source to the head 42 through leads 48 that form a connection with the head 42 at the head interface 46. The may be various numbers of leads 48 that form the connection on the head interface 46, for instance there may be two leads 48 for power, and two leads 48 for data, three leads 48 for power, three leads 48 for data, and other various numbers of leads” the data transfer to the head 42 including sensors are considered to teach to the claimed chip in the replaceable cleansing attachment as the head 42 includes the brush element; [0067] although the majority of the processing circuitry may be in the handle 40, this paragraph is considered to teach to at least a portion of the relevant processing circuitry elements contained in the head 42; [0069]-[0071], teach to possible sensors disposed in the head 42; [0074]-[0075] teach to the acquisition of brushing data from the device and the various sensors of the toothbrush; [0077], describes the amount of use detected through the motion sensors 11 which are considered to be a “chip” as claimed that determines and in conjunction with the memory stores a use of the device; see also [0078]-[0081] which further discuss the motion data utilized for use analysis; [0084], “Additionally, the total number of uses for a replaceable toothbrush 1 head 42 may be detected and stored in the memory 13 of the toothbrush 1 or associated with the server 4, to monitor the useful life of a single toothbrush 1 head 42. Thus, the system 100 could provide a notification to the user, for example on their mobile device 30 or through the webpage interface to the sever 4, once a particular toothbrush 1 head 42 has been used a certain number or duration of time” and “each head 42 may incorporate a unique identity module 62 that stores an identifier for that specific head 42” with the other teachings of sensors and processing features, the teachings of paragraph [0084] provide the use monitoring and the storage of how many uses have occurred. Furthermore the device includes a notification to the user that the device has surpassed the intended use amount. The “unique identity module 62” further forms the chip that is adapted to store use information of the specific head 42 attached to the device), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer, Prendergast, and Varila to incorporate the chip in the replaceable cleansing attachment and processing components in the base and a storage of the use of the cleansing attachment as taught by Serval because a device with multiple cleansing attachment heads in use may not be consistently removed and replaced between uses. By storing use information specific to the actual cleansing attachment head, precise verification of previous use can occur and prevent contamination or use of a non-sterile attachment ([0076]-[0077]; [0084]). 
Primary reference Brewer further fails to teach:
(c) preventing a second use of the replaceable cleansing attachment when the control board determines that the chip has the first use of the replaceable cleansing attachment stored thereon.
However, the analogous art of Malinouskas of a surgical system and method for use with operation of a surgical instrument (abstract) teaches:
(c) preventing a second use of the replaceable cleansing attachment when the control board determines that the chip has the maximum use of the replaceable cleansing attachment stored thereon ([0104] and [0106]-[0109], based on the surgical data processing with the surgical attachment such as the serial number, the operation of the surgical instrument is disallowed and operation of the surgical instrument is thus prevented. In combination with the teachings of Brewer, Prendergast, Varila, and Serval, this would utilize the attachment chip, base memory and base control board processing to prevent an additional use of the device after the single use as taught by Prendergast).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer, Prendergast, Varila, and Serval to incorporate the prevention of further use of the attachment once the maximum use has been reached as taught by Malinouskas because prevention of use will ensure that use of the device will only occur after a clean replacement head is attached with the device which reduces the possibility of contaminating a patient with a device used with a different patient ([0104]; and [0106]-[0109]). This improves patient outcomes and increases the factor of safety for sterility and hygiene when using the device and replaceable attachment head. 
Regarding claim 12, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 10. Primary reference Brewer further teaches:
characterized in that the vibration motor generates a vibration with a frequency of 100 to 5000 Hz (paragraph [0073], lines 1-21, the sonic drive frequency of the sonic drive motor is “less than 200 Hz, between about 190 Hz and 198 Hz” which is within the claimed range; paragraph [0219], lines 1-10, the sonic motor frequency can be adjusted; paragraph [0229], brushing power can be adjusted by continuously adjusting the sonic drive power level).
Regarding claim 13, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 10. Primary reference Brewer further teaches:
characterized in that the transmission medium is a water-based medium or a gel (paragraph [0135], lines 14-19, gel-like materials are used as acoustically transmissive materials).
Regarding claim 15, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 10. Primary reference Brewer further teaches:
which method is carried out using an ultrasound-assisted wound cleanser as claimed in claim 1 (see claim 1 rejections using Brewer above as well as Prendergast, Varila, Serval, and Malinouskas).
Regarding claim 16, primary reference Brewer teaches:
A wound-cleansing system (abstract, note that in paragraphs [0026] and [0027] the references teaches the use of the device to stimulate and massage tissue, including plaque and biofilm removal through the use of both vibrating bristles and ultrasonic transmission through a fluid medium; examiner notes that this intended use overlaps with the intended use of wound cleansing which is a common use of ultrasonic devices in the art; [0067], “The devices and features of the present invention are not limited, however, to oral hygiene applications or toothbrushes. It will be appreciated that the features described herein may be used in various types of personal hygiene and other types of medical devices” and “a skin treatment implement”; [0069] and figure 1, the handle 15 is considered to be the base with the head assembly 80 as shown in figure 4 and figure 7 as the replaceable cleansing attachment; [0070], lines 1-17; figure 1, toothbrush head 20, includes a brush head portion 21 which contain bristle tips that cleanse tissue surfaces by means of direct bristle contact; see [0142]) comprising: 
an ultrasound-assisted wound cleanser in the form of a handheld appliance with a base and a replaceable cleansing attachment attached to the base (abstract, note that in paragraphs [0026] and [0027] the references teaches the use of the device to stimulate and massage tissue, including plaque and biofilm removal through the use of both vibrating bristles and ultrasonic transmission through a fluid medium; examiner notes that this intended use overlaps with the intended use of wound cleansing which is a common use of ultrasonic devices in the art; [0067], “The devices and features of the present invention are not limited, however, to oral hygiene applications or toothbrushes. It will be appreciated that the features described herein may be used in various types of personal hygiene and other types of medical devices” and “a skin treatment implement”; [0069] and figure 1, the handle 15 is considered to be the base with the head assembly 80 as shown in figure 4 and figure 7 as the replaceable cleansing attachment; [0070], lines 1-17; figure 1, toothbrush head 20, includes a brush head portion 21 which contain bristle tips that cleanse tissue surfaces by means of direct bristle contact; see [0142]), 
with an integrated vibration motor (figure 1, handheld toothbrush 10; paragraph [0069], lines 10-17; figure 1, motor 16), 
an integrated ultrasound generator (paragraph [0069], lines 17-21; figure 1, ultrasonic module drive circuit 14 for producing acoustic energy at ultrasonic frequencies), 
an integrated energy source for the vibration motor and for the ultrasound generator (paragraph [0069], lines 7-9; figure 1, rechargeable battery 12), and 
wherein the replaceable cleansing attachment, can be driven by the vibration motor for the purpose of abrasive removal of wound coatings ([0067], “The devices and features of the present invention are not limited, however, to oral hygiene applications or toothbrushes. It will be appreciated that the features described herein may be used in various types of personal hygiene and other types of medical devices” and “a skin treatment implement”; paragraph [0070], lines 1-17; figure 1, toothbrush head 20, includes a brush head portion 21 which contain bristle tips that cleanse tissue surfaces by means of direct bristle contact. This is considered to teach to the intended use of abrasive removal of wound coatings, paragraph [0027], lines 13-14), 
wherein the replaceable cleansing attachment has an acoustic transducer, which is designed to convert the electric oscillations generated by the ultrasound generator into sound waves (paragraph [0070], lines 1-17; figure 1, ultrasound transducer 22), 
a device for transmitting the ultrasound waves (paragraph [0070], lines 1-17; figure 1, acoustic waveguide 24 on the toothbrush head 20), and 
bristles for the abrasive removal (paragraph [0071], lines 1-3; figure 1, bristle tufts 26 on toothbrush head 20), and 
wherein the handheld appliance includes a cleansing attachment identification device adapted to ensure the replaceable cleansing attachment is used only for a predetermined number of uses ([0067]; [0195], teaches to a device head identifier including an electronic identifier detectable upon mounting of the device head in the handle to distinguish multiple device heads with the handle; [0201], “This system may also be used in conjunction with a brush head replacement feature, to detect and identify replacement brush heads and thereby trigger a reset operation”; [0211], “Within yet further embodiments, the controller may be programmed to count the number of device operating cycles or accumulate the total device operating time. The number of operating cycles for a particular device head may be displayed in a user interface. The controller may also be programmed to count the number of operating cycles and to monitor the functionality of the device head simultaneously. Following a predetermined number of uses (typically 2 uses per day for 6 months or 180 uses), or a predetermined accumulated operating time, for example, a brushhead replacement signal may be activated to prompt the user to replace the brushhead. In another embodiment, the microprocessor may be set to monitor the electrical current flowing through a current sense element located in the handle to detect unacceptable device head operation, as described above”)
a transmission medium for transmitting the oscillations into the wound (paragraph [0026], lines 1-19; paragraph [0027], lines 1-18; the oscillation of the device head generates bubbles within the fluid surrounding the waveguide that when exposed to ultrasonic energy provides improved plaque and biofilm removal; paragraph [0135], lines 14-19),
Primary reference Brewer fails to teach:
The replaceable cleansing attachment is used only once 
However, the analogous art of Prendergast of an electric tooth brush with a head with a plurality of bristles (abstract) teaches:
The replaceable cleansing attachment is used only once ([0027], “One or more of the components described above can be disposable for single-time or multiple-time use. For example, in one implementation of the invention, the head 12 and the handle 20 can be removably coupled together, having relative connecting portions, so that the head 12 can be detached from the handle 20 and disposed of after use and a new, clean head 12 can be connected to the handle 20 during the next use. In some implementations, the head 12 and the post 27 can be one integral piece (that is, the post 27 can be part of the head 12) and the post 27 can be removably coupled to the handle 20 to allow detachment and replacement of the head 12 after one or more uses”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrating bristle ultrasound transducer device as taught by Brewer to incorporate the setting of the predetermined number of uses for the replaceable cleansing attachment of the device to a disposable single use as taught by Prendergast because oral hygiene to intubated or ICU patients is a technical challenge, but doing so is vital for both patients' oral health and overall systemic health and disease prevention. Oral care in an ICU environment is difficult to perform due to physical barriers, such as endotracheal tubes, oral gastric tubes, and bite blocks, that hamper access to the oral cavity ([0004]). Therefore, using a mobile electric toothbrush would be desirable as it provides a toothbrush that minimizes the manual dexterity necessary to clean the teeth and oral cavity of an intubated, hospitalized, or other patient or person in residential care facilities ([0007]). Using the toothbrush within the ICU with disposable single use electric heads thus provide the cleaning capabilities of an electric toothbrush with the ease of use and sterile cleanliness of a disposable product switched out between patients or uses ([0027]).
Primary reference Brewer further fails to teach:
Wherein the bristles are arranged in such a way that a propagation of aerosols is suppressed 
However, the analogous art of Varila of a toothbrush head comprising a first and second portion of bristles arranged radially (abstract) teaches:
Wherein the bristles are arranged in such a way that a propagation of aerosols is suppressed (figure 1; figure 2; figure 4; figure 7; figure 8; figure 11; figure 12b; [0055], first portion of bristles 7 is considered to be a bristle ring and this structure would provide the function of suppression of aerosols. The second portion of bristles 8 is considered additional bristles for the abrasive removal. The first portion of bristles 7 are arranged with an outward leaning angle; [0057]; [0060]; [0063]; [0064]; [0069]; [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer and Prendergast to incorporate the bristles constructed to limit the propagation of aerosols as taught by Varila because it enables more efficient cleaning and provides better contact with the tissue surfaces for cleaning ([0026]; [0028]). 
Primary reference Brewer further fails to teach:
wherein the cleansing attachment identification device comprises a chip in the replaceable cleansing attachment, and a control board and a memory in the base, wherein after a single use of the replaceable cleansing attachment, the chip is adapted to store a first use of the replaceable cleansing attachment thereon, and 
However, the analogous art of Serval of a toothbrush monitoring system that provides feedback and improvement in quality of use (abstract) teaches:
wherein the cleansing attachment identification device comprises a chip in the replaceable cleansing attachment, and a control board and a memory in the base, wherein after a use of the replaceable cleansing attachment, the chip is adapted to store a use of the replaceable cleansing attachment thereon ([0007], “The electronic toothbrush may include (a) signal processing circuitry, (b) memory” these are considered to be the control board and memory in the base; [0050], memory 14 and controller 13 of the toothbrush 1 are considered to be the control board and the base; [0056]; [0060]; [0062], processing circuitry including chip based; [0064]; [0066], “and a head 42 that may be removably connectable to the handle 40. The handle 40 may contain a motor that is mechanically connected to the head 42 and when activated vibrates or moves the head 42 in manner that brushes a user's teeth when placed inside the mouth. The handle 40 includes a head interface 46 that removably attaches various heads 42 to the handle 40. The head interface 40 contains leads 48 for both data and power transfer to various heads 42. For example, certain heads 42 may include sensors that require power and data transfer, and therefore power can be routed from the handle's 40 power source to the head 42 through leads 48 that form a connection with the head 42 at the head interface 46. The may be various numbers of leads 48 that form the connection on the head interface 46, for instance there may be two leads 48 for power, and two leads 48 for data, three leads 48 for power, three leads 48 for data, and other various numbers of leads” the data transfer to the head 42 including sensors are considered to teach to the claimed chip in the replaceable cleansing attachment as the head 42 includes the brush element; [0067] although the majority of the processing circuitry may be in the handle 40, this paragraph is considered to teach to at least a portion of the relevant processing circuitry elements contained in the head 42; [0069]-[0071], teach to possible sensors disposed in the head 42; [0074]-[0075] teach to the acquisition of brushing data from the device and the various sensors of the toothbrush; [0077], describes the amount of use detected through the motion sensors 11 which are considered to be a “chip” as claimed that determines and in conjunction with the memory stores a use of the device; see also [0078]-[0081] which further discuss the motion data utilized for use analysis; [0084], “Additionally, the total number of uses for a replaceable toothbrush 1 head 42 may be detected and stored in the memory 13 of the toothbrush 1 or associated with the server 4, to monitor the useful life of a single toothbrush 1 head 42. Thus, the system 100 could provide a notification to the user, for example on their mobile device 30 or through the webpage interface to the sever 4, once a particular toothbrush 1 head 42 has been used a certain number or duration of time” and “each head 42 may incorporate a unique identity module 62 that stores an identifier for that specific head 42” with the other teachings of sensors and processing features, the teachings of paragraph [0084] provide the use monitoring and the storage of how many uses have occurred. Furthermore the device includes a notification to the user that the device has surpassed the intended use amount. The “unique identity module 62” further forms the chip that is adapted to store use information of the specific head 42 attached to the device), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer, Prendergast, and Varila to incorporate the chip in the replaceable cleansing attachment and processing components in the base and a storage of the use of the cleansing attachment as taught by Serval because a device with multiple cleansing attachment heads in use may not be consistently removed and replaced between uses. By storing use information specific to the actual cleansing attachment head, precise verification of previous use can occur and prevent contamination or use of a non-sterile attachment ([0076]-[0077]; [0084]). 
Primary reference Brewer further fails to teach:
wherein the control board is configured to communicate with the chip, execute software code stored on the memory, and prevent a second use of the replaceable cleansing attachment when the chip has the first use of the replaceable cleansing attachment stored thereon.
However, the analogous art of Malinouskas of a surgical system and method for use with operation of a surgical instrument (abstract) teaches:
wherein the control board is configured to communicate with the chip, execute software code stored on the memory, and prevent an additional use of the replaceable cleansing attachment when the chip has the maximum use of the replaceable cleansing attachment stored thereon ([0104] and [0106]-[0109], based on the surgical data processing with the surgical attachment such as the serial number, the operation of the surgical instrument is disallowed and operation of the surgical instrument is thus prevented. In combination with the teachings of Brewer, Prendergast, Varila, and Serval, this would utilize the attachment chip, base memory and base control board processing to prevent an additional use of the device after the single use as taught by Prendergast).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer, Prendergast, Varila, and Serval to incorporate the prevention of further use of the attachment once the maximum use has been reached as taught by Malinouskas because prevention of use will ensure that use of the device will only occur after a clean replacement head is attached with the device which reduces the possibility of contaminating a patient with a device used with a different patient ([0104]; and [0106]-[0109]). This improves patient outcomes and increases the factor of safety for sterility and hygiene when using the device and replaceable attachment head.
Regarding claim 17, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 16. Primary reference Brewer further teaches:
wherein the transmission medium is a gel or a water-based medium (paragraph [0135], lines 14-19, gel-like materials are used as acoustically transmissive materials).
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer, in view of Prendergast, in view of Varila, in view of Serval, in further view of Malinouskas as applied to claims 13 of 17 above, and further in view of Fellows et al. (U.S. Pub. No. 20090042870) hereinafter Fellows. 
Regarding claim 14, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 13. Primary reference Brewer fails to teach: 
characterized in that the water-based medium or gel contains a solvent or a disinfectant, to kill germs 
However, the analogous art of Fellows of using an antimicrobial composition to kill germs (abstract, paragraph [0001], lines 1-5) teaches:
 characterized in that the water-based medium or gel contains a solvent or a disinfectant, to kill germs (paragraph [0023], line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and vibration wound treatment device of Brewer, Prendergast, Varila, Serval, and Malinouskas with the disinfectant as taught by Fellows because polyhexamethylene biguanide is a cationic (disinfectant) biocide which has a fast representative rate of activity of 30 seconds to 5 minutes (paragraph [0018], paragraph [0019], paragraph [0023], lines 1-3).  
Regarding claim 18, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 17. Primary reference Brewer fails to teach: 
wherein the transmission medium contains a solvent or a disinfectant, to kill germs
However, the analogous art of Fellows of using an antimicrobial composition to kill germs (abstract, paragraph [0001], lines 1-5) teaches:
wherein the transmission medium contains a solvent or a disinfectant, to kill germs (paragraph [0023], line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and vibration wound treatment device of Brewer, Prendergast, Varila, Serval, and Malinouskas with the disinfectant as taught by Fellows because polyhexamethylene biguanide is a cationic (disinfectant) biocide which has a fast representative rate of activity of 30 seconds to 5 minutes (paragraph [0018], paragraph [0019], paragraph [0023], lines 1-3).  

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on page 7 of the remarks, the applicant argues that the previous prior art rejections utilize five references to achieve the claimed invention and would be an impermissible hindsight reconstruction. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The applicant further argues modifications (a)-(d) on pages 7-9 of the remarks, and responses to these arguments are detailed below. 
The applicant argues that the Brewer reference is a toothbrush device and thus would not teach to the “ultrasound-assisted wound cleanser” limitation in independent claim 1. As the limitation is within the preamble, and is a statement regarding the intended use of the device without any further claimed structural differences from the device of Brewer, the Brewer reference is considered to teach to the limitation. In response to applicant's argument that the brewer toothbrush cannot be used as an ultrasound-assisted wound cleanser, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, in paragraph [0067] of Brewer, utilized to teach to the abrasive removal of wound coating limitation, the Brewer reference teaches to “The devices and features of the present invention are not limited, however, to oral hygiene applications or toothbrushes. It will be appreciated that the features described herein may be used in various types of personal hygiene and other types of medical devices” and “a skin treatment implement”. Therefore, the Brewer reference is considered to teach to the wound cleansing features of the claim. 
Regarding the applicant’s argument directed to the modification to use the replaceable cleansing attachment only once as taught by Prendergast, the applicant argues that modifying a multi-use toothbrush to be used only once does not make sense and is against the objective and intended use of the Brewer reference. In the interpretation of the Brewer reference, the intended use is to provide an ultrasonic tooth cleaning device for removing biofilm or plaque (Brewer, [0026]-[0027]) or alternatively for other forms of medical procedures (Brewer, [0067]). Therefore, modifying the optional ranges of the amount of times that the Brewer reference teaches to, is not rendering the prior art reference unsatisfactory for the intended use of the device. Prendergast teaches that an electric toothbrush with replaceable components may be configured to be used as a single-time use device. Therefore, this further modification of the Brewer reference provides for a specific use of the device, for example in an intensive care unit, wherein other use constraints would require a single-use configuration of the device. 
Regarding the applicant’s arguments directed to the modification with the Varila reference to include bristles arranged in such a way that a propagation of aerosols is suppressed, the applicant argues that Varila does not teach to any form of aerosol suppression in the reference and therefore the modification would not be combined without hindsight reasoning. In paragraph [0011] of the applicant’s specification, the applicant describes a “bristle ring” arranged on the cleansing attachment as a way for the bristles to be arranged in order to suppress propagation of aerosols. Therefore, the teaching of an analogous bristle ring by the Varila reference would also teach to the same claimed structure that would suppress aerosols during use. 
Regarding the applicant’s arguments directed to the Serval reference, the applicant argues that the chip and use storage features as taught by Serval would not have been incorporated into a single-use device as in the claimed invention. The applicant argues that such features would not be necessary in a single-use device and therefore would not be combined with the other references. Serval teaches to a device that may use multiple toothbrush heads and include a tracking feature that tracks the use of each toothbrush brush attachment. As the Prendergast reference teaches to an analogous electronic toothbrush device for use in single-use environments, one of ordinary skill in the art would look to other features of toothbrush devices such as those of Serval to further improve the device. By incorporating use monitoring of a device that uses multiple different brush heads (such as those that would be used in an ICU setting), the combined invention would enable verification of use and prevent contamination or the use of a non-sterile attachment in a clinical setting. 
Regarding the applicant’s arguments directed to the Malinouskas reference, the applicant argues that particular situations in the Malinouskas reference that rely on servicing or sterilizing of the devices would teach away from combining the use prevention feature with the combined invention of Brewer, Prendergast, Varila, and Serval. The applicant further argues that Malinouskas would not be operable with a single use device because the device is only concerned with multiple use devices. In the current interpretation of the Malinouskas reference, the prevention of further use of the device ensures that only a clean and sanitized device is used with the patient (Malinouskas, [0106]-[0109]). Therefore, the Malinouskas device aims to solve the problem of preventing contaminated surgical instruments and other devices from being used in such a way that would spread infection or disease to a patient. Therefore, one of ordinary skill in the art would look to this prevention of additional use feature to combine with the Brewer, Prendergast, Varila, and Serval electronic toothbrush device configured for use in an ICU in order to provide patients with enhanced sanitization procedures and reduce disease transmission in the ICU. The device configured for tracking use across a set number of uses, would therefore be readily configured for tracking a single use electronic toothbrush head as taught by the Prendergast reference. 
For these reasons the applicant’s arguments have been considered but are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793  
 
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791